Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The obvious error in Claim 20, end of “(d) painting with the paint brush while the paint brush is mounted in the sleeve.” Having a period has been corrected to a semi-colon. 
20. (amended) A method of adjusting at least one of a shape and a stiffness of bristles of a paint brush, the method comprising: 
(a) providing a sleeve having a hollow shaped like an exterior of a paint brush, the sleeve being formed from an elastomeric material 
(b) inserting a handle of the paint brush into and through the hollow of the sleeve, such that the handle extends from a proximal end of the sleeve and bristles of the paint brush extend from a distal end of the sleeve; 
(c) adjusting a position of the sleeve such that the distal end of the sleeve extends beyond a heel of a ferrule of the paint brush and overlaps at least a portion of a belly of the bristles; 
(d) painting with the paint brush while the paint brush is mounted in the sleeve[.];  
(e) adjusting the position of the sleeve to further overlap the belly of the bristles with the distal end of the sleeve, such that the bristles are stiffened by the sleeve in a stiffened position; and then 
(f) painting with the paint brush while the sleeve is in the stiffened position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847.  The examiner can normally be reached on M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/Primary Examiner, Art Unit 3723